 1

 2

 3

 4

 5

 6

 7

 8

 9

10                    IN THE UNITED STATES DISTRICT COURT
11                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
12                                SOUTHERN DIVISION
13   SYNERON MEDICAL LTD.,                   Case No. 8:16-cv-00143-DOC-KES
14                        Plaintiff,         JUDGMENT [318]
15       v.                                  Ctrm: 9D
                                             Judge: Honorable David O. Carter
16   INVASIX, INC. and INMODE MD LTD.,
17
                          Defendants.
18

19

20

21

22

23

24

25

26

27

28


              JUDGMENT / CASE NO. 8:16-CV-00143-DOC-KES
 1         IT IS ORDERED AND ADJUDGED as follows:
 2         Judgment is entered in favor of Defendants InMode MD Ltd. and Invasix, Inc.
 3   (collectively “Defendants”) on Plaintiff Syneron Medical Ltd.’s (“Syneron”) claims for
 4   infringement pursuant to the Court’s ORDER RE: APLICATIONS TO FILE UNDER SEAL
 5   [211] [268] [271] [274] [277] [280] [284] [292] [299]; AND ORDER ACCEPTING
 6   FINDINGS, CONCLUSIONS, AND RECOMMENDATIONS OF SPECIAL MASTER
 7   [261] [262] [263] [265] (ECF No. 306) dated September 28, 2018. Syneron shall take
 8   nothing on its claims against Defendants and its claims against Defendants are DISMISSED
 9   WITH PREJUDICE.
10         Judgment is entered in favor of Defendants on their counterclaims as to requests for
11   declaratory judgement of invalidity pursuant to that same ruling as follows: claims 1–4, 7–
12   10, 13–14, 16–17, 19–21, 23–25, 27, and 30 of U.S. Patent No. 8,496,654 (“the ’654
13   patent”); claims 1–7, 10–13, 16–18, 20–22, and 24–28 of U.S. Patent No. 9,108,036 (“the
14   ’036 patent”); claim 29 of U.S. Patent No. 6,148,232 (“the ’232 patent”); and claims 10, 11,
15   and 18 of U.S. Patent No. 6,615,079 (“the ’079 patent”) are invalid as anticipated and claims
16   11, 12, 28, and 29 of the ’654 patent; claims 14 and 15 of the ’036 patent; claim 30 of the
17   ’232 patent; and claim 25 of the ’079 patent are invalid as obvious.
18         Defendants’ counterclaims as to requests for declaratory judgement of non-
19   infringement are DISMISSED WITHOUT PREJUDICE as moot.
20         Defendants are prevailing parties in this litigation.
21         All relief not specifically granted herein is hereby denied. All pending motions not
22   previously ruled on are hereby denied as moot. This judgment thus disposes of all claims
23   and counterclaims before the Court. This judgment and its dismissals are entered subject to
24   and without waiver of appellate rights. This is a final, appealable judgment. The Court retains
25   jurisdiction solely with respect to requests for costs and fees, if any are made.
26
     DATED: October 29, 2018
27
                                                  Honorable David O. Carter
28                                                UNITED STATES DISTRICT JUDGE
                                               1
                JUDGMENT / CASE NO. 8:16-CV-00143-DOC-KES
